DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 10/06/2020 has been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication US 2007/0031097 A1 to Heikenfeld et al. (hereinafter “Heikenfeld”).
	Heikenfeld discloses a display (250) comprising: a) one or more waveguides (251), each waveguide independently having a photoluminescent image (254, see also Fig. 19; paragraph 130: photoluminescent features 206a from an image) printed thereon (paragraph 119); b) one or more short wavelength light sources (253) emitting excitation light, having a wavelength less than 450 nm (paragraph 119), wherein each light source is associated with one waveguide, and adapted to transmit light through said waveguide, causing the photoluminescent image to emit .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication US 2018/0156957 A1 to Larsen et al. (hereinafter “Larsen”).

	Larsen discloses a method of reducing (paragraph 57: “when the film acts as a lightguide which is in an off state, the filled region may be visually indiscernible from adjacent regions of the film”) the surface texture (410) of a light extraction film (400) placed on a waveguide (300) comprising: a) providing an overprint varnish (optical material 420, which is inkjetable- paragraph 59); b) applying the overprint varnish to a surface of the waveguide over the light extraction film; and c) curing and/or drying the overprint varnish (paragraph 59).
	The method defined in independent claim 14 differs from that disclosed in Larsen in that the varnish is applied to a fluorescent printed image, instead of a structured light extraction film, on the waveguide. Fluorescent printed ink layers are, however, obvious alternatives to structured light extracting films, both features being interchangeable alternatives well known in the art. The same considerations as in Larsen, paragraph 57, apply to reducing the texture of a fluorescent image printed on a waveguide. 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Larsen to use photoluminescent printed ink in the manner claimed in the present application.

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld.

Regarding claim 2-3, Heikenfeld discloses the display device in the manner discussed above. However, it does not explicitly teach the OPV reducing surface texture and being .

Claim 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld in view of Larsen.

Regarding claims 4-5, Heikenfeld discloses the display device in the manner discussed above. However, it does not explicitly teach the OPV having a refractive index 1.1 to 1.9, or the index being equal or lower than the refractive index of the waveguide material. On the other hand, Larsen explicitly discloses the varnish (i.e. optical material 420) having refractive index equal to the waveguide, which would fall within 1.1 to 1.9 (see paragraph 56 of Larsen). Such feature would be readily recognized as advantageous and desirable to one of ordinary skill in the art because it would improve display brightness. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Heikenfeld to have the OPV having a refractive index 1.1 to 1.9, or the index being equal or lower than the refractive index of the waveguide material, as claimed.

Regarding claims 6-7, Heikenfeld discloses the display device in the manner discussed above. However, it does not explicitly teach the OPV thermoformable or solvent-based or energy 
Regarding claims 8-9, it is noted that the claims contain “product-by-process” limitations (e.g. claim 8: “…OPV is cured simultaneously with …”; claim 9: “…OPV is applied by screen printing, digital printing, flood coat…”, where the “product” or “apparatus” claim is limited by the process of manufacturing the product.
	As stated in MPEP §2113, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As such, while the product-by-process limitations are not ignored, such limitations are not given patentable weight unless such limitations inherently impart structural features and configurations to the claimed product that distinguishes the claimed product over the prior art. Since all the structural elements of the claims are rendered obvious in view of Heikenfeld and Larsen as discussed above, claims 8-9 are also rejected with the same ground of rejection.
10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikenfeld in view of US Patent Application Publication US 2017/0115443 A1 to Couch et al. (hereinafter “Couch”).
Heikenfeld discloses the display device in the manner discussed above. However, it does not explicitly teach the use of translite layer having a graphic printed, and where the translite layer is illuminated by a visible light source as claimed in the present application. On the other hand, such use of a translite layer is known in the art, as taught by Couch (see Fig. 4; paragraph 73-74).  The use of translite layer would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would enhance the display fidelity and capability of the display device. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of Heikenfeld to have a translite layer having a graphic printed, and where the translite layer is illuminated by a visible light source as claimed in the present application.
Regarding claims 12-13, Couch discloses the use of a physical object posterior of the waveguides as claimed (see Fig. 5; paragraphs 75-77).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No 10,182,702 B2 and US Patent No 10,600,939 B2 disclose optical waveguide display device with photoluminescent elements and layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG H PAK/            Primary Examiner, Art Unit 2874